Pee Cueiam,
We think the court below was right in rejecting the paper referred to in the first specification of error. It purports to be an agreement between Samuel A. Cook and Billmeyer, Nogle & Co., yet it is signed only by the said Cook. It is true it was found in the possession of the defendants, and produced by them upon notice. There was no evidence, however, that it was ever assented to by the defendants, and their possession of it implies no more than that it may have been sent to them for their consideration. Moreover, there was no evidence of the delivery of the saw logs referred to in the paper, and which would seem to be the consideration upon which the paper was based. An examination of the remaining assignments fails to disclose error.
Judgment affirmed.